Title: From George Washington to John Marshall, 15 July 1796
From: Washington, George
To: Marshall, John


        
          Dear Sir,
          Mount Vernon 15th July 1796
        
        I have received your letter of the 11th instant, and regret that present circumstances should deprive our Country of the services which I am confident your going to France, at this time, would have rendered it.
        It is difficult to fill some offices with characters which would fit them in all respects. Another case of this sort is now before me—namely—that of Surveyor General. A gentleman well qualified to discharge the duties of this Office was appointed, but has declined accepting it. Several others have been mentioned, but the recommendations of them have gone more to the general respectability of their characters, than to their Scientific knowledge; whilst both are equally essential. For it is a trust, which in the execution, requires skill to arrange, instruct, Inspect, and report correctly, the conduct of others; and integrity to resist the temptation which opportunities, and an overweening fondness for speculating in Lands, may throw in his way.
        Among the characters from the State of Virginia who have been presented to my view on this occasion—are Generals Wood & Posey—and Colonels Tinsley and Anderson; the last of whom is, I believe, an Inhabitant of Kentucky; and having been in that line, the presumption ought to be, that his Mathematical knowledge (which should extend beyond common Surveying) is adequate to the duties which would be required; but how he is in other respects, and what may be the course of his Politics, I know nothing; and but little of those of the other three—particularly of Tinsley’s.
        The object therefore of writing this letter to you is, to ask confidentially, such information as you possess—can acquire—and give me, respecting the qualifications of these Gentlemen; or

of any other fit character that may occur to you for Surveyor General; accordant with the ideas I have expressed above. The Office is important & respectable; of cour⟨se⟩ the Incumbent, besides his Scientific abilities, should possess a celebrity of character that would justify the appointment.
        To learn your sentiments of the characters, and on the points I have mentioned, will be in time when I shall have the pleasure of seeing you, on your way to Philadelphia—With very great esteem & regard, I am—Dear Sir Your Obedient Servant
        
          Go: Washington
        
      